DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 and 19-29, in the reply filed on 2/14/22 is acknowledged.
Claims 13-18 have been withdrawn from examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 19-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuler (2010/0017040).
Regarding claims 1, 20, 28 and 29, the Shuler reference discloses a fuel dispenser (10) comprising:
a housing (Fig. 5) enclosing fluid handling components including a fluid flow meter (prior art discusses meter 20);
said housing having a user interface (56), said user interface including a panel display (58);
a control system (68) in electrical communication with said user interface, said control system operative to display money and volume information (80) on the panel display during a fueling transaction;
a secondary display (60) in electrical communication with said control system, the secondary display having digit structure that registers fuel dispensing information (see page 3; para. [0029], lines 3-7); and
the secondary display (60) configured to be not viewable by a customer during a fueling transaction (see page 3, para. [0030], lines 1-6).
 
Regarding claims 2 and 21, wherein the Shuler secondary display has an electrically controllable mask interposing the digit structure of the secondary display.  See page 3, para. [0030], lines 10-13.

Regarding claims 3, 20 and 22, wherein the electrically controllable mask is substantially opaque when at least one of an opacity signal or power is applied. Shuler indicates in paragraph [0029] that “when the dispenser is not engaged in a fuel dispensing transaction, transaction display area appears transparent so that the entire area of first display 58 can be utilized for marketing and advertising displays and transactions.”  This can be construed as the first display becoming entirely “opaque” to cover the secondary display (60).

Regarding claims 4, 7, 23 and 26, wherein the electrically controllable mask becomes transparent when applied power is lost.  When applied power is lost backup power is applied (see para. [0030]) and the mask of first display (58) can become transparent (discussed supra).

Regarding claims 5, 6, 24 and 25, wherein the electrically controllable mask comprises a liquid crystal panel that becomes substantially opaque when activated.  See Abstract and para. [0028].

Regarding claims 8 and 27, wherein the secondary display comprises a negative LCD panel having a darker background when activated and lighter digits when activated. This configuration would be inherent to the device.

Regarding claim 9, wherein the fuel dispensing information registered by the digit structure comprises money and volume information. (see page 3; para. [0029], lines 3-7).

Regarding claim 10, wherein the fuel dispensing information comprises fuel totalizer information. (see page 3; para. [0029], lines 3-7).

Regarding claim 11, wherein the user interface further includes a plurality of grade selectors corresponding to respective fuel grades or types. Inherent to fuel dispensers.
Regarding claim 19, the method as claimed would be inherent during normal use and operation of the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler.
Regarding claim 12, the Shuler reference discloses the invention substantially as claimed, but doesn’t disclose wherein digits of the secondary display are approximately 10mm tall. 
Employing 10mm tall digits within the Shuler display would be a mere design choice. The applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device (i.e., different sized digits) and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited pertains to various fuel dispensers similar to Applicant’s device, as claimed.
Further, see Williams et al. (10346015), which discloses graphical display transitioning between transparent and opaque.  See column 7, lines 8-16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753